




Exhibit 10.15


FINANCIAL-PERFORMANCE BASED
RESTRICTED STOCK GRANT AGREEMENT (2016)


THIS AGREEMENT, made as of February 17, 2016 (the “Grant Date”), between MDC
Partners Inc., a Canadian corporation (the “Corporation”), and [NAME] (the
“Grantee”).
    
WHEREAS, the Corporation has adopted the 2011 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees of the Corporation and eligible
non-employee directors of the Corporation’s Board of Directors a proprietary
interest in pursuing the long-term growth, profitability and financial success
of the Corporation (except as otherwise expressly set forth herein, capitalized
terms used in this Agreement shall have the definitions set forth in the Plan).


WHEREAS, the Human Resources & Compensation Committee (the “Committee”) of the
Board of Directors has determined that it is in the best interests of the
Corporation to make the award set forth herein, which award will vest upon
achievement by the Corporation of the specified financial growth target during
the cumulative three (3) year financial performance period of calendar years
2016, 2017 and 2018.


WHEREAS, pursuant to the Plan, the Committee has determined to grant an Other
Stock-Based Award to the Grantee in the form of shares of Class A subordinate
voting shares, subject to the terms, conditions and limitations provided herein,
including achievement of financial performance targets, and in the Plan (the
“Restricted Stock” or “2016 Restricted Stock Award”);


NOW, THEREFORE, the parties hereto agree as follows:


1.     Grant of Restricted Stock.


1.1 The Corporation hereby grants to the Grantee, on the terms and conditions
set forth in this Agreement, the number of shares of Restricted Stock set forth
under the Grantee's name on the signature page hereto (the “2016 Restricted
Stock Award”).


1.2 The Grantee's rights with respect to all the shares of Restricted Stock
underlying the 2016 Restricted Stock Award shall not vest and will remain
forfeitable at all times prior to the Vesting Date (as defined below). At any
time, reference to the 2016 Restricted Stock Award shall be deemed to be a
reference to the Restricted Shares granted under Section 1.1 that have neither
vested nor been forfeited pursuant to the terms of this Agreement.


1.3 This Agreement shall be construed in accordance with, and subject to, the
terms of the Plan (the provisions of which are incorporated herein by
reference).


2.     Rights of Grantee.


Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the Grant Date, to exercise all rights of a
shareholder with respect to the 2016 Restricted Stock Award, including the right
to vote the shares of Restricted Stock. Prior to the Vesting Date, the Grantee
shall not be entitled to transfer, sell, pledge, hypothecate or assign any
portion of the 2016 Restricted Stock Award (collectively, the “Transfer
Restrictions”).


3.     Vesting; Lapse of Restrictions.


3.1 The 2016 Restricted Stock Award shall not vest, and the Transfer
Restrictions shall not lapse, unless the Corporation achieves the Minimum EBITDA
Threshold, as determined by the Committee on or prior to March 1, 2019 (the
“Vesting Date”), and the Grantee continues to be serving as an employee of the
Corporation on such Vesting Date; provided, that the 2016 Restricted Stock Award
shall vest, and the Transfer Restrictions with respect to all the shares of the
2016 Restricted Stock Award shall lapse, if sooner, on the date of any one of
the following “Permitted Acceleration Events”: (i) the occurrence of a Change in
Control (as defined in the Plan); or (ii) the Grantee’s death or Disability (as
defined herein).



 
 
 




--------------------------------------------------------------------------------



Notwithstanding anything in this Agreement to the contrary, in the event the
Grantee (i) is terminated by the Corporation without Cause or (ii) resigns for
"good reason” (if defined in the Grantee’s employment agreement), the number of
shares of Restricted Stock under the 2016 Restricted Stock Award in which the
Grantee shall vest on any Vesting Date shall be the product of (a) the number of
shares of Restricted Stock under the 2016 Restricted Stock Award that would
otherwise vest in accordance with Section 3.3 hereof, if any and (b) a fraction,
the numerator of which shall be the number of full months of service completed
by the Grantee prior to his or her termination without Cause or resignation for
“good reason”, as applicable and after the Grant Date, and the denominator of
which shall be the number of months in the relevant Performance Period of the
2016-2018 Performance Period. Any portion of the 2016 Restricted Stock Award
that does not and, as a result of the application of Section 3.3 cannot, vest in
accordance with Section 3.3 hereof shall be forfeited and automatically
transferred to and reacquired by the Corporation at no cost to the Corporation,
and neither the Grantee nor any heirs, executors or successors of such Grantee
shall thereafter have any right or interest in such shares of Restricted Stock.


3.2 Notwithstanding anything in this Agreement to the contrary, upon (i) any
termination of the Grantee for Cause; (ii) resignation by the Grantee without
Good Reason; or (ii) the failure by the Corporation to achieve the Minimum
EBITDA Threshold, the 2016 Restricted Stock Award shall be forfeited and
automatically transferred to and reacquired by the Corporation at no cost to the
Corporation, and neither the Grantee nor any heirs, executors or successors of
such Grantee shall thereafter have any right or interest in such shares of
Restricted Stock.


3.3    The 2016 Restricted Stock Award shall vest based upon the Corporation’s
level of achievement of “Actual Cumulative EBITDA” (as defined below) during the
performance period commencing on January 1, 2016 and ending on December 31, 2018
(the “2016-2018 Performance Period”), as described in this Section 3.3. All
determinations required to be made hereunder shall be made by the Committee.


(i)
If the Corporation achieves Actual Cumulative EBITDA for the 2016-2018
Performance Period, in an amount equal to at least the sum of (A) the 2016
EBITDA Target, plus (B) the 2017 EBITDA Target, plus (C) the 2018 EBITDA Target
(the “Cumulative EBITDA Target”), then 100% of the 2016 Restricted Stock Award
shall be deemed fully vested; and

(ii)
If the Corporation achieves Actual Cumulative EBITDA for the 2016-2018
Performance Period, in an amount equal to 90% or more of the Cumulative EBITDA
Target (the “Minimum EBITDA Threshold”), then an amount equal to 75% of the 2016
Restricted Stock Award shall be deemed vested; and

(iii)
Notwithstanding anything to the contrary set forth herein, in the event that the
Corporation achieves Actual Cumulative EBITDA for the three (3) years ended
December 31, 2016 in an amount less than the Minimum EBITDA Threshold, then no
part of the 2016 Restricted Stock Award shall vest.

For purposes of the foregoing, the following terms shall have the meanings
indicated below. Capitalized terms used in this Agreement but not defined herein
shall have the meaning assigned to them in the Plan.


(a)
“2016 EBITDA Target” shall mean the EBITDA target as set forth in the
Corporation’s annual budget for the Corporation’s 2016 fiscal year, as
determined by the Committee.

(b)
“2017 EBITDA Target” shall mean the EBITDA target as set forth in the
Corporation’s annual budget for the Corporation’s 2017 fiscal year, as
determined by the Committee.

(c)
“2018 EBITDA Target” shall mean the EBITDA target as set forth in the
Corporation’s annual budget for the Corporation’s 2018 fiscal year, as
determined by the Committee.



(d)
“Actual Cumulative EBITDA” shall mean the sum of the Corporation’s actual annual
EBITDA for the Corporation’s 2016, 2017 and 2018 fiscal years, as determined by
the Committee.


 
2
 




--------------------------------------------------------------------------------



(e)
“Cause” shall have the meaning set forth in the Grantee’s employment agreement.
If such term is not defined in the Grantee’s employment agreement, then Cause
means the Grantee’s termination by reason of (i) his/her continued or willful
failure substantially to perform his/her duties for the Corporation, (ii)
his/her willful and serious misconduct in connection with the performance of
his/her duties for the Corporation, (iii) the Grantee’s conviction of, or
entering a plea of guilty to, a crime that constitutes a felony or a crime
involving moral turpitude, (iv) his/her fraudulent or dishonest conduct or (v)
his/her material breach of any of his/her obligations or covenants under any
written policies of the Corporation or any written agreement between such
Grantee and the Corporation.

(f)
“Change in Control” shall have the meaning set forth in Section 2(b) of the
Plan, provided that the reference to “twenty-five percent (25%) or more of the
combined voting power of MDC's then outstanding voting securities” in Section
2(b)(i) of the Plan shall, for purposes of this 2016 Restricted Stock Award, be
amended to read “fifty percent (50%) or more of the combined voting power of
MDC's then outstanding voting securities”; and, provided further, that the
reference in Section 2(b)(iii)(A)(III)(3) to “twenty five percent (25%) or more
of the combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such transaction” shall, for purposes of this
2016 Restricted Stock Award, be amended to read “fifty percent (50%) or more of
the combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such transaction”.

(g)
“Disability” shall mean a mental or physical condition of the Grantee rendering
him unable to perform his/her duties for the Corporation for a period of six (6)
consecutive months or for 180 days within any consecutive 365-day period and
which is reasonably expected to continue indefinitely; provided that if, as of
the date of determination, the Grantee is a party to an effective employment
agreement with a different definition of “Disability” or any derivation of such
term, the definition of “Disability” (or its derivation) contained in such
employment agreement shall be substituted for the definition set forth above for
all purposes hereunder.

(h)
“EBITDA” shall mean, for any measurement period, the Corporation’s consolidated
earnings before interest, taxes, depreciation and amortization, plus any
non-cash charges for stock-based compensation which were deducted in the
calculation of EBITDA. For purposes of clarification, (i) EBITDA will not be
adjusted for incremental EBITDA due to acquisitions with respect to the
applicable year of closing any such acquisition by the Corporation; and (ii) in
determining EBITDA, consolidated earnings shall not be reduced by compensation
expenses attributable to the 2014 Cash LTIP Plan but shall be reduced (or with
respect to losses, increased), by compensation expenses attributable to any
other compensation plan, program or arrangement of the Corporation, to the
extent such expenses are recorded in accordance with GAAP.

4.    Escrow and Delivery of Shares.


4.1 Certificates (or an electronic "book entry" on the books of the
Corporation's stock transfer agent) representing the shares of Restricted Stock
shall be issued and held by the Corporation (or its stock transfer agent) in
escrow (together with any stock transfer powers which the Corporation may
request of Grantee) and shall remain in the custody of the Corporation (or its
stock transfer agent) until (i) their delivery to the Grantee as set forth in
Section 4.2 hereof, or (ii) their forfeiture and transfer to the Corporation as
set forth in Section 3.2 hereof. The appointment of an independent escrow agent
shall not be required.


4.2    (a)     Certificates (or an electronic "book entry") representing those
shares of Restricted Stock in respect of which the Transfer Restrictions have
lapsed pursuant to Section 3.1 hereof shall be delivered to the Grantee as soon
as practicable following the Vesting Date.



 
3
 




--------------------------------------------------------------------------------



(b)    The Grantee, or the executors or administrators of the Grantee's estate,
as the case may be, may receive, hold, sell or otherwise dispose of those shares
of Restricted Stock delivered to him or her pursuant to this Section 4.2 free
and clear of the Transfer Restrictions, but subject to compliance with all
federal and state securities laws.


4.3     (a)     Each stock certificate issued pursuant to Section 4.1 shall bear
a legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK CONTAINED IN THE 2011 STOCK
INCENTIVE PLAN (THE "PLAN") AND A RESTRICTED STOCK AGREEMENT (THE "AGREEMENT")
BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THE SHARES REPRESENTED
HEREBY. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN(S) AND THE AGREEMENT, COPIES OF WHICH ARE ON
FILE IN THE OFFICE OF THE SECRETARY OF THE CORPORATION.


(b)     As soon as practicable following a Vesting Date, the Corporation shall
issue a new certificate (or electronic "book entry") for shares of the
Restricted Stock which have become non-forfeitable in relation to such Vesting
Date, which new certificate (or electronic "book entry") shall not bear the
legend set forth in paragraph (a) of this Section 4.3 and shall be delivered in
accordance with Section 4.2 hereof.


5. Dividends. All dividends declared and paid by the Corporation on shares
underlying the 2016 Restricted Stock Award shall be deferred until the lapsing
of the Transfer Restrictions pursuant to Section 3.1 and shall be distributed
only to the extent the underlying shares of Restricted Stock vest and are
distributed in accordance with Section 3. The deferred dividends shall be held
by the Corporation for the account of the Grantee until the Vesting Date, at
which time the dividends shall be paid to the Grantee. Upon the forfeiture of
the shares of Restricted Stock pursuant to Section 3, any deferred dividends
shall also be forfeited to the Corporation.


6. No Right to Continued Retention. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Grantee any right with respect to
continuance as an employee, nor shall this Agreement or the Plan interfere in
any way with the right of the Corporation to terminate the Grantee's service as
an employee at any time.


7. Adjustments Upon Change in Capitalization. If, by operation of Section 10 of
the Plan, the Grantee shall be entitled to new, additional or different shares
of stock or securities of the Corporation or any successor corporation, such
new, additional or different shares or other property shall thereupon be subject
to all of the conditions and restrictions which were applicable to the shares of
Restricted Stock immediately prior to the event and/or transaction.


8.    Modification of Agreement. Except as set forth in the Plan and herein,
this Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.


9. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.


10.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
regard to its conflict of laws principle, except to the extent that the
application of New York law would result in a violation of the Canadian Business
Corporation Act.


11.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Corporation. This Agreement shall inure to
the benefit of the Grantee's heirs, executors, administrators and successors.
All obligations imposed upon the Grantee and all rights granted to the
Corporation under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators and successors.
       







 
4
 




--------------------------------------------------------------------------------



MDC PARTNERS INC.


By:                            
Name: David Doft
Title: Chief Financial Officer




MDC PARTNERS INC.


By:                            
Name: Mitchell Gendel    
Title: General Counsel


GRANTEE: [NAME]


By:                            
Name:


Number of Shares of Restricted
Stock Hereby Granted: [NUMBER OF SHARES]

 
5
 


